MEMORANDUM AND ORDER
GARZA, District Judge.
The Court has before it the motion of the Defendant, City of McAllen, Texas, to dismiss the complaint in this cause for the reason that there is no diversity of citizenship.
The suit is one involving damages suffered by the Plaintiff when the City of McAllen, as an aftermath of hurricane BEULAH, pumped raw sewage on the lands of the Plaintiff where a residence was located.
The Plaintiff in this case is the trustee for the Raymond Pontarelli Trust. There is no question that even though the Raymond Pontarelli Trust is a trust created under the laws of Delaware, Lois Pontarelli the Trustee, is a resident of Hidalgo County, Texas.
It is well established that representatives, such as executors, administrators, guardians, receivers, or trustees, stand upon their own citizenship in fed*989eral courts, irrespective of the citizenship of the persons whom they represent. Nunn v. Feltinton, 294 F.2d 450, 5 Cir., 1961; Barron & Holtzoff’s Federal Practice and Procedure, Yol. 1, § 26.
The motion to dismiss is good, and it is hereby granted. This is without prejudice to this cause of action being brought in an appropriate state tribunal.
It is, therefore, ordered, adjudged and decreed that this cause be, and the same is hereby dismissed.